DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 17th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,796,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment after final under AFCP 2.0 filed on August 04th, 2021 has been acknowledged and has been entered.  By this amendment, claims 14-20 and 30-36 have been cancelled.  Accordingly, claims 1-13 and 21-29 are pending in the present application in which claim 1 is in independent form.  The terminal disclaimer filed on August 17th, 2021 has been approved and thus obviated the non-statutory double patenting rejection of claims 1-13 and 21-36 over claims 1-20 of U.S. Patent 10,796,928 in view of Kang et al.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Jianing G. Yu (Reg. No. 74,296) on August 17th, 2021.
The application has been amended as follows:
In the claims:
Please cancel dependent claim 24.
In dependent claim 4, line 1, please replace “material” with --a material--.
In dependent claim 26, line 2, please replace “material” with --a material--.
Allowable Subject Matter
Claims 1-13, 21-23, and 25-29 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on August 04th, 2021 (see Applicant’s remarks on page 5, line 3 to page 6, line 3), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a first through via extending through the first redistribution layer and electrically connected to the first circuit layer, a second through via extending through the second redistribution layer and electrically connected to the second circuit layer” in conjunction with “a first insulation wall disposed between the first sub-unit and the second sub-unit and a third redistribution layer disposed on the first sub-unit and the second sub-unit, and electrically connected between the first sub-unit and the second sub-unit”, as recited in independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892